Citation Nr: 1330520	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  99-00 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to July 1976 and from April 1977 to April 5, 1980.  He had additional service from April 6, 1980 to December 2, 1983, but it is not qualifying for receiving Department of Veterans Affairs (VA) benefits because his discharge was under other than honorable conditions as a result of several absences without leave (AWOL).

This appeal to the Board of Veterans' Appeals (Board) is from an August 1998 rating decision of the Regional Office (RO) that denied, in pertinent part, the Veteran's claim of entitlement to service connection for PTSD.

He had a hearing at the RO in March 2001 before a Veterans Law Judge (VLJ) who is no longer employed at the Board, since having retired.  The Board informed the Veteran of this in a March 2008 letter, also indicating that he consequently had a right to another hearing before the VLJ that would ultimately decide his appeal.  See 38 C.F.R. § 20.707 (West 2002).  However, in a March 2008 response from his attorney, it was indicated the Veteran did not want another hearing.

In June 2001, the Board remanded the claim to the RO for additional development before ultimately denying it in January 2007.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an October 2007 order, granting a joint motion, the Court vacated the Board's decision and remanded the claim to the Board for further development and readjudication in compliance with directives specified.

To comply with the Court's order, the Board in turn remanded the claim again in April 2008.  But as still further development was necessary, the Board yet again remanded the claim in February 2012.  The February 2012 remand directives were accomplished to the extent possible, so the Board concludes that it may proceed with the readjudication of this claim.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (another remand not required under Stegall v. West, 11 Vet. App. 268, 271 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran did not engage in combat against enemy forces during his periods of qualifying service.

2.  His alleged PTSD-inducing stressors have not been independently verified as having actually occurred.

3.  His alleged witnessing of a motor vehicle accident in 1979 is not tantamount to the type of fear of hostile military or terrorist activity contemplated by VA regulation or resultantly sufficient to support his PTSD diagnosis.


CONCLUSION OF LAW

It is not shown the Veteran has PTSD because of disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).


Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of the information and medical or lay evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will obtain or assist the claimant in obtaining, and (3) that the claimant instead is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; but also the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date.  Thus, notifying the claimant of the evidence necessary to substantiate the claim under 38 U.S.C.A. § 5103(a) requires notice of these five elements, so including regarding the "downstream" disability rating and effective date that only actually come into play if service connection is granted.  See id. at 486; Quartuccio, 16 Vet. App. at 187.

Also, ideally, VA should provide VCAA notice before initially adjudicating the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if, for whatever reason, this did not occur or the notice provided was inadequate or incomplete, the issuance of a fully compliant VCAA notice letter followed by an opportunity to submit additional argument and evidence in response to such notice and thereafter by readjudication of the claim by - including in a statement of the case (SOC) or supplemental SOC (SSOC) - will rectify or "cure" the timing defect in the provision of the notice and render it nonprejudicial because the intended purpose of the notice is still preserved, not frustrated.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 


The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only establishing error, but, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  See also 38 C.F.R. § 20.1102.  

Here, this claim of entitlement to service connection for PTSD was initially filed and denied before enactment of VCAA.  However, in an April 2009 letter since issued, the Veteran was notified of the evidence not yet then of record that was necessary to substantiate this claim.  The letter also informed him of his and VA's respective responsibilities in obtaining evidence relevant to the disposition of this claim.  See Quartuccio, 16 Vet. App. at 186-87.  Furthermore, the letter advised him regarding how downstream disability ratings and effective dates are determined.  See Dingess/Hartman, supra.  Any defect as to the timing of that VCAA notice was cured because the RO/AMC readjudicated the claim in December 2010 and June 2013 SSOCs.  See Prickett, 20 Vet. App. at 376-78 (validating the remedial measures of issuing fully compliant VCAA notification and re-adjudicating the claim in an SOC or SSOC to cure the timing of notification defect).

Accordingly, the Board finds that VA's duty to notify has been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 484; see also 38 C.F.R. § 3.304(f)(5). 

VA's duty to assist under the VCAA includes helping the claimant to obtain relevant records, including service treatment records (STRs) and other pertinent records, such as those of his evaluation and treatment since service, as well as providing an examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).


This duty to assist has been satisfied.  The record contains the STRs, service personnel records (SPRs), post-service VA and private medical treatment records, the Veteran's hearing testimony and other statements, as well as the reports of his VA PTSD examinations for compensation purposes.  Regarding the latter, when VA undertakes to provide a VA examination or obtain a VA opinion in a service-connection claim, even if not statutorily obligated to, it must ensure the examination or opinion is adequate, else, notify the Veteran why one cannot or will not be provided.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate, as the opinions are predicated on a full reading of the evidence of record and statements of him and others.  The VA examiners most importantly provided the required explanatory rationale for their opinions, both in terms of whether the Veteran has PTSD and concerning its purported relationship to traumatic events ("stressors") that he says occurred during his military service.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in Veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Governing Statutes, Regulations and Case Law

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain diseases like psychoses are considered chronic (permanent), per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

Thus, service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043   (Fed. Cir. 1994).

But PTSD is a neurosis, rather than psychosis, so is not a "chronic disease" according to 38 C.F.R. §§ 3.309(a) and 3.384; therefore, 38 C.F.R. § 3.303(b) does not apply, and entitlement to service connection may not be alternatively established based on continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


Establishing entitlement to service connection for PTSD requires:  (1) a current diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specifically claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the Fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

The DSM-V (the latest version of the DSM) has now been officially released.  However, 38 C.F.R. § 4.130 still explicitly refers to the DSM-IV.  The regulation legally requires to continue considering this prior version of the DSM until such time as the regulation is changed.  There is a regulation change in the works that would change the regulation to reference "the current version of the DSM."  However, it is unclear when that proposed change will be published.  Regardless, the Veterans Benefits Administration  (VBA) and Veterans Health Administration (VHA) essentially have agreed that their target for moving to DSM-V is October 1, so by the beginning of the new fiscal year.  So, for now, the regulation still explicitly refers to the DSM-IV, regardless of the fact that one may begin seeing private evidence referring to criteria under the DSM-V.

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. at 140-141.

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the Veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether the Veteran "engaged in combat with the enemy."  Id.

If VA determines that the Veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the Veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(2).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the Veteran's service."  Id.

If, however, VA determines that the Veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the Veteran's lay testimony by itself is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the Veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a Veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.


There are other exceptions to the pleading and proof requirements, however, regarding the establishment of the occurrence of underlying stressors to support a PTSD diagnosis.

As an example, the law provides that if a PTSD claim is based on in-service personal or sexual assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  See also Gallegos v. Peake, 22 Vet. App. 329 (2008).  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

In this circumstance, VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims predicated on personal or sexual assault in service, after-the-fact medical evidence can be used to establish the occurrence of the claimed stressor and the nexus between the post-service diagnosis of PTSD and that personal or sexual assault in service.  Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999); YR v. West, 11 Vet. App. 393, 398-99 (1998).  So this is an exception to the Moreau rule.


Moreover, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f)(3) as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

There additionally is an exception to the general pleading and proof requirements when the Veteran is a former prisoner of war (POW), see 38 C.F.R. § 3.304(f)(4), or when there was a PTSD diagnosis during his service, see § 3.304(f)(1).


In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).


Generally, the degree of probative value that may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file, although the latter is not determinative of the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually had examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Discussion

At the outset, the Board points out that, although it has reviewed all of the evidence in the Veteran's claims file in deciding this claim - both his physical claims file and electronic ("Virtual VA") file, and although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate and focus its analysis specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


To start, there is no evidence that the Veteran engaged in combat with the enemy.  Thus, his lay statements are not accepted as conclusive evidence of the occurrence of the claimed stressors.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d) and (f)(2).  Furthermore, the alleged stressors are not based on a personal or sexual assault, so the Board also need not consider the special provisions of § 3.304(f)(5).  As well, there was no diagnosis of PTSD during his service that would invoke consideration of § 3.304(f)(1); indeed, VA did not even adopt the PTSD nomenclature until 1980 or thereabouts.  He also was not a POW to require consideration of § 3.304(f)(4).  This resultantly leaves only the special provisions of § 3.304(f)(3).

The Veteran was diagnosed with PTSD by a VA psychiatrist when examined for compensation purposes in November 2010.  Thus, resolution of this appeal instead turns on whether there is evidence of the alleged stressors in service that were the basis of this diagnosis.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Veteran cited three particular events in service that he believed had led to his PTSD.  One involved a tank accident in 1978 in which a Lieutenant Greene was killed.  Another involved arriving at the scene of a motor vehicle accident in 1979 and seeing two dead bodies.  And the third involved an accidental mortar explosion in 1982 that left four dead.  After diagnosing the Veteran with PTSD, the examining psychiatrist stated, "[i]t is the result of witnessing several lethal accidents involving people [the Veteran had] worked closely with as well as grave danger to the Veteran, i.e. risk of ordinance in tank overturned in accident exploding while rescuers trying to save the men trapped inside and round in mortar [sic] exploding near Veteran."  It thus appears the PTSD diagnosis was based on the tank accident in 1978 and the mortar explosion in 1982.  It remained unclear, however, whether the motor vehicle accident in 1979 also had caused or contributed to the Veteran's PTSD since this other incident, although discussed during the interview, was not specifically mentioned by the evaluating psychiatrist following the diagnosis of PTSD as one of the events that had caused or contributed to this diagnosis.  

This is significant because, even though there need only be one confirmed stressor supporting the diagnosis to warrant the granting of the claim, the stressors involving the tank accident in 1978 and the mortar explosion in 1982 cannot be considered as having actually occurred for purposes of granting service connection for PTSD.  This is because the stressor involving the alleged mortar explosion in 1982 occurred during the Veteran's service that was under other than honorable conditions, so disqualifying.  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18) (West 2002); 38 C.F.R. § 3.12(a) (2013).  Therefore, service connection for PTSD is expressly precluded for any stressor that occurred during his disqualifying service from April 6, 1980 to December 2, 1983.

The other incident supporting the PTSD diagnosis, involving the tank accident and death of a Lieutenant Greene, although occurring during a period of honorable (versus dishonorable) service, nonetheless has been specifically refuted by the U. S. Joint Services Records Research Center (JSRRC).  In particular, in a July 2010 report, the JSRRC discussed its research of whether a Lieutenant Greene was killed, and the rest of his crew injured, in a tank accident at Fort Hood sometime from May 23 to October 1, 1978.  But after coordinating its research efforts with the U.S. Combat Readiness Center (CRC) and the National Archives and Records Administration (NARA), the JSRRC was unable to verify this incident.  The JSRRC resultantly referred this matter to the Director of the U.S. Crime Records Center (USACIDC).  In an August 2010 reply, however, this other agency indicated it had no records of any such incident, so it, too, cannot support the PTSD diagnosis and its attribution to the Veteran's military service.

The only remaining stressor that might support the diagnosis of PTSD is that involving the alleged motor vehicle accident in 1979.  The Veteran alleges he was called to the scene of the accident to investigate what had occurred.  Upon his arrival, he allegedly came across two fatalities involving Sergeants Ratclifte and Fields, both of whom he had known.  Since this stressor does not fall within the purview of any exception listed in 38 C.F.R. § 3.304, subparts (f)(1)-(f)(5), the Veteran's account of this event is insufficient to establish its occurrence. 

In a March 2012 letter, the RO asked the Veteran to provide a comprehensive statement containing as much detail and information as possible regarding his alleged in-service stressor involving the motor vehicle accident in 1979.  He was asked to provide specific details such as dates, locations, thorough descriptions of events, identifying information, names and ranks of witnesses, and other relevant details.  The Court has indicated that asking him to provide this level of detail and information concerning his alleged stressor is not an onerous task, and that he has a concomitant duty to assist VA in developing his claim; this duty is not a "one-way" street, so he cannot merely passively wait for this assistance where, as here, he has putative information or evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In March 2012, in response, the Veteran provided a written statement indicating that he was called to the scene of an accident with Lieutenant Colonel R. Powell on the "B-6 Southbound", apparently near Garlstedt, Germany.  Upon his arrival, German police and rescue workers were at the scene along with U.S. military personnel.  Sergeants Ratclifte and Fields were deceased.  The Veteran did not provide a specific or approximate date for this incident.

In June 2012, to try and corroborate the alleged 1979 stressor, the RO asked the Veteran to provide further information.  The RO requested a two-month date range for the 1979 accident so the RO could take steps to verify the incident.  As well, regarding the "B-6 Southbound," the RO asked for a specific location of the accident.  

In a July 2012 letter, in response, the Veteran's attorney indicated the Veteran had no further information or evidence regarding the alleged 1979 accident.  

The alleged 1979 stressor, namely, coming to the scene of a deadly automobile accident, has not been independently verified.  As stated, the alleged 1979 stressor is not one that occurred during combat.  As well, the Board finds that it is not one that is related to the Veteran's "fear of hostile military or terrorist activity" as contemplated by new subpart (f)(3).  Finally, it does not appear to be consistent with the circumstances, conditions, or hardships of the Veteran's service.  Indeed, he was a carrier driver at the time.  Thus, his allegations are insufficient to establish occurrence, and the stressor must be corroborated independently.  38 C.F.R. § 3.304(f).  He did not supply sufficient information for the RO to make inquiries regarding this alleged stressor, so it remains unverified.  There consequently is not the required credible supporting evidence that the claimed 
in-service stressors actually occurred, including especially this one.  Thus, an essential element of showing entitlement to service connection for PTSD is missing, so this claim must be denied.  The Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, but there is not such a state of approximate balance of the positive and negative evidence to otherwise warrant a favorable decision.


ORDER

The claim of entitlement to service connection for PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


